Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 3/18/21. Claims 16-29 are pending and under examination.

Specification
The disclosure is objected to because it uses the “http” prefix (p. 181); references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Further, there is a white box rather than a symbol at line 24 on page 27.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10961293. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to a cyclic PYY identical to instant formula 1. The reference claims are also directed to treating, e.g., obesity, reducing food intake, and modulating Y2 receptor activity, including by adding additional agents for said treatment.
Thus, the difference is that the reference claims do not directly claim the additional compounds of instant claim 1.
Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized ‘that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,’ but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first ‘determine how much of the patent disclosure pertains to the invention claimed in the patent’ because only ‘[t]his portion of the specification supports the patent claims and may be considered.’ The court pointed out that ‘this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined.’’’ MPEP §804(II)(B)(1).
Also note the decisions in Sun Pharmaceuticals v Eli Lily Fed Cir July 28, 2010; Geneva v GlaxoSmithKline 349, F.3d 1373; and Pfizer v Teva 518 F3d 1353 supporting the Office’s use of disclosed utilities of compositions when applying double patenting rejections to method claims. 
In this case, the reference application contains claims to treating the same diseases (e.g., obesity) as well as including additional compounds (claim 1 part b). Turning to the specification for support for this claim limitation, the specification discloses both the additional compounds of the reference claims as well as the additional compounds of the instant claims as included for treating the same claimed diseases (C5). Thus, the instant compositions and their use represent an obvious variation over the reference claims.

Claims 16-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10968264. Although the claims at issue are not identical, they are not patentably distinct from each other for the same reasons as above. Briefly, the reference application claims the same PYY peptides as well as the same methods of treatment which combine the PYY with additional therapeutics, e.g., claim 21. The specification discloses the additional agents of the reference claims as well as the additional agents of the reference claims for treating the same diseases, rendering the instant claims an obvious variation of the reference claims.

Claims 16-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10640544. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to a compound of an identical formula as the instant claims. Both the instant claims and reference claims are directed to the same PYY (formula 1) and both also contain claims to modulating Y2 receptor activity and reducing food intake. In support of the claimed compositions as well as the claimed methods of treatment, the reference specification discloses the compound as useful for treating the same diseases as instantly claimed as well as in combination with the same additional therapeutics instantly claimed.

Claims 16-29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10428134. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims include conjugation to a “therapeutic peptide” (claims 12 and 20). As above, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In this case, in support of “therapeutic peptide”, the specification lists PYY (C2), including cyclic forms thereof (see figure 3). The reference claims also include, e.g., oxyntomodulin (claim 16), which is instantly claimed.
Further, see the decisions in Sun Pharmaceuticals v Eli Lily Fed Cir July 28, 2010; Geneva v GlaxoSmithKline 349, F.3d 1373; and Pfizer v Teva 518 F3d 1353 supporting the Office’s use of disclosed utilities of compositions when applying double patenting rejections to method claims. In this case, the reference patent discloses the utility in, e.g., amelioration of obesity (C16).
Note that, in supporting cyclic PYY, the reference patent explicitly refers to and incorporates application 15/794,231 (C16) as well as incorporating specific peptide-antibody conjugates of 15/794,171, further indicating that the claimed compounds are anticipated by or at least obvious over the reference patent.

Claims 16-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10968265. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to the same PYY and the same methods of use. The reference claims also include an additional antidiabetic agent (claim 20) an discloses the instantly claimed agents as discussed above.

Claim 16-29 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-45 of copending Application No. 16820174 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are also methods of treating the same diseases using the same PYY as instantly claimed. The reference claims also include additional antidiabetic agents (claim 38), which is supported in the specification with disclosures that include the instantly claimed additional agents.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 16-29 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-45 of copending Application No. 17/168503 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are also directed to the same PYY as instantly claimed and methods of treating the same diseases, including additional agents. These additional agents are supported in the specification with disclosures that include the instantly claimed additional agents.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Reasons for allowance may be found in parent application 16/344141, now US 10961293, incorporated herein.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/Primary Examiner, Art Unit 1649